— In a visitation proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Kings County (Ramirez, J), dated December 22, 2011, which, upon his default in appearing for a hearing and the denial of his application for leave to appear in court telephonically, dismissed his petition.
Ordered that the appeal from the order is dismissed except *472insofar as it brings up for review the denial of the father’s application for leave to appear in court telephonically (see CPLR 5511); and it is further,
Ordered that the order is affirmed insofar as reviewed, without costs or disbursements.
Since the order appealed from was made upon the appellant’s default in appearing, review is limited to matters which were the subject of contest below (see Matter of Paulino v Camacho, 36 AD3d 821 [2007]). Accordingly, in this case, review is limited to the denial of the father’s application for leave to appear in court telephonically (see Matter of Krische v Sloan, 100 AD3d 758 [2012]).
Under the facts of this case, the Family Court did not improvidently exercise its discretion in denying the father’s application for leave to appear in court telephonically (see Matter of Krische v Sloan, 100 AD3d 758 [2012]; cf. Matter of Vidal v Mintzer, 309 AD2d 756, 758 [2003]). Angiolillo, J.P, Chambers, Roman and Hinds-Radix, JJ., concur.